 

JOINDER NO. 1 TO GUARANTY AND SECURITY AGREEMENT

 

Joinder No. 1 (this “Joinder”), dated as of March 30, 2012, to the Guaranty and
Security Agreement, dated as of October 7, 2011 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Guaranty and
Security Agreement”), by and among certain Guarantors and Grantors and WELLS
FARGO GAMING CAPITAL, LLC, a Delaware limited liability company, in its capacity
as agent for the Lender Group and the Bank Product Providers (in such capacity,
together with its successors and assigns in such capacity, “Agent”).

 

WITNESSETH:

 

WHEREAS, pursuant to that certain Credit Agreement dated as of October 7, 2011
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Credit Agreement”) by and among NEVADA GOLD & CASINOS, INC., a Nevada
corporation (“Parent”), NG WASHINGTON, LLC, a Washington limited liability
company (“NGI”), NG WASHINGTON II, LLC, a Washington limited liability company
(“NGII”), NG WASHINGTON III, LLC, a Washington limited liability company
(“NGIII”, and together with NGI and NGII, each individually a “Borrower” and
collectively, jointly and severally, “Borrowers”), the lenders party thereto as
“Lenders” (each of such Lenders, together with its successors and permitted
assigns, is referred to hereinafter as a “Lender”), and Agent, the Lender Group
has agreed to make certain financial accommodations available to Borrowers from
time to time pursuant to the terms and conditions thereof; and

 

WHEREAS, initially capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Guaranty and
Security Agreement or, if not defined therein, in the Credit Agreement, as may
be amended and supplemented, and this Joinder shall be subject to the rules of
construction set forth in Section 1(b) of the Guaranty and Security Agreement,
which rules of construction are incorporated herein by this reference, mutatis
mutandis; and

 

WHEREAS, Guarantors and Grantors have entered into the Guaranty and Security
Agreement in order to induce the Lender Group and the Bank Product Providers to
make certain financial accommodations to Borrowers as provided for in the Credit
Agreement, the other Loan Documents, and the Bank Product Agreements; and

 

WHEREAS, pursuant to Section 5.11 of the Credit Agreement and Section 26 of the
Guaranty and Security Agreement, certain Subsidiaries of the Loan Parties, must
execute and deliver certain Loan Documents, including the Guarantor and Security
Agreement, and a joinder to the Guaranty and Security Agreement by the
undersigned new Grantor (the “New Grantor”) and by the undersigned new Guarantor
(the “New Guarantor”; New Guarantor and New Grantor are each hereinafter
referred to as the “New Loan Party”) may be accomplished by the execution of
this Joinder in favor of Agent, for the benefit of the Lender Group and the Bank
Product Providers; and

 

WHEREAS, New Loan Party (a) is a Subsidiary of a Borrower and, as such, will
benefit by virtue of the financial accommodations extended to Borrowers by the
Lender Group or the Bank Product Providers and (b) by becoming a Grantor and
Guarantor will benefit from certain rights granted to the Grantors and
Guarantors pursuant to the terms of the Loan Documents and the Bank Product
Agreements;

 

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, New Loan Party hereby agrees as follows:

 

 

 

 

1.          In accordance with Section 26 of the Guaranty and Security
Agreement, New Loan Party, by its signature below, becomes a “Grantor” and
“Guarantor” under the Guaranty and Security Agreement with the same force and
effect as if originally named therein as a “Grantor” and “Guarantor” and New
Loan Party hereby (a) agrees to all of the terms and provisions of the Guaranty
and Security Agreement applicable to it as a “Grantor” or “Guarantor” thereunder
and (b) represents and warrants that the representations and warranties made by
it as a “Grantor” or “Guarantor” thereunder are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that are already qualified or modified by
materiality in the text thereof) on and as of the date hereof. In furtherance of
the foregoing, (i) New Loan Party hereby jointly and severally unconditionally
and irrevocably guarantees as a primary obligor and not merely as a surety the
full and prompt payment when due, whether upon maturity, acceleration, or
otherwise, of all of the Guarantied Obligations, and (ii) New Loan Party
unconditionally grants, assigns, and pledges to Agent, for the benefit of the
Lender Group and the Bank Product Providers, to secure the Secured Obligations,
a continuing security interest in and to all of such New Loan Party’s right,
title and interest in and to the Grantor Collateral. Each reference to a
“Grantor” or “Guarantor” in the Guaranty and Security Agreement shall be deemed
to include New Loan Party. The Guaranty and Security Agreement is incorporated
herein by reference.

 

2.          Schedule 1, “Commercial Tort Claims”, Schedule 2, “Copyrights”,
Schedule 3, “Intellectual Property Licenses”, Schedule 4, “Patents”, Schedule 5,
“Pledged Companies”, Schedule 6, “Trademarks”, Schedule 7, Name; Chief Executive
Office; Tax Identification Numbers and Organizational Numbers, Schedule 8,
“Owned Real Property”, Schedule 9, “Deposit Accounts and Securities Accounts”,
Schedule 10, “Controlled Account Banks”, and Schedule 11, “List of Uniform
Commercial Code Filing Jurisdictions”, attached hereto supplement Schedule 1,
Schedule 2, Schedule 3, Schedule 4, Schedule 5, Schedule 6, Schedule 7, Schedule
8, Schedule 9, Schedule 10, and Schedule 11, respectively, to the Guaranty and
Security Agreement and shall be deemed a part thereof for all purposes of the
Guaranty and Security Agreement.

 

3.          New Loan Party authorizes Agent at any time and from time to time to
file, transmit, or communicate, as applicable, financing statements and
amendments thereto (i) describing the Grantor Collateral as “all personal
property of debtor” or “all assets of debtor” or words of similar effect, (ii)
describing the Grantor Collateral as being of equal or lesser scope or with
greater detail, or (iii) that contain any information required by part 5 of
Article 9 of the Code for the sufficiency or filing office acceptance. New Loan
Party also hereby ratifies any and all financing statements or amendments
previously filed by Agent in any jurisdiction in connection with the Loan
Documents.

 

4.          New Loan Party represents and warrants to Agent, the Lender Group
and the Bank Product Providers that this Joinder has been duly executed and
delivered by New Loan Party and constitutes its legal, valid, and binding
obligation, enforceable against it in accordance with its terms, except as
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
fraudulent transfer, moratorium, or other similar laws affecting creditors’
rights generally and general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).

 

5.          Concurrent with the execution and delivery of this Joinder, Agent
shall have received the following, each in form and substance reasonably
satisfactory to Agent:

 

(a)          a certificate from the Secretary or manager of New Loan Party (i)
attesting to the resolutions of New Loan Party’s board of directors or manager
authorizing its execution, delivery, and performance of the Loan Documents to
which it is a party, (ii) authorizing specific officers of New Loan Party to
execute the same, and (iii) attesting to the incumbency and signatures of such
specific officers of New Loan Party; and

 

(b)          copies of New Loan Party’s Governing Documents, as amended,
modified, or supplemented to the Closing Date, certified by the Secretary or
manager of New Loan Party and the appropriate officer of the jurisdiction of New
Loan Party.

 

 

 

 

6.          New Loan Party acknowledges and agrees that it (a) will benefit by
virtue of the financial accommodations extended to Borrowers by the Lender Group
or the Bank Product Providers, and (b) will benefit from certain other rights
granted to the Loan Parties pursuant to terms of the Loan Documents. Agent
agrees that in consideration of New Loan Party entering into this Joinder and
the other Loan Documents to which it is a party, Agent will waive 3 months of
analysis fees for any Deposit Accounts or Securities Accounts established by NG
South Dakota or New Loan Party at Wells Fargo Bank, N.A. during the term of the
Credit Agreement. New Loan Party acknowledges and agrees that the consideration
described in the foregoing two (2) sentences is good and valuable consideration
for the agreements of New Loan Party set forth herein and the other Loan
Documents.

 

7.          This Joinder is a Loan Document. This Joinder may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Joinder. Delivery of an executed counterpart of this Joinder by telefacsimile or
other electronic method of transmission shall be equally as effective as
delivery of an original executed counterpart of this Joinder. Any party
delivering an executed counterpart of this Joinder by telefacsimile or other
electronic method of transmission also shall deliver an original executed
counterpart of this Joinder but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Joinder.

 

8.          The Guaranty and Security Agreement, as supplemented hereby, shall
remain in full force and effect.

 

9.          THIS JOINDER SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF
LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 25
OF THE SECURITY AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS
REFERENCE, MUTATIS MUTANDIS.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Joinder to the Guaranty
and Security Agreement to be executed and delivered as of the day and year first
above written.

 

NEW GRANTOR: A.g. trucano, son & grandsons, inc., a   South Dakota corporation  
    By:  /s/ Robert B. Sturges     Name: Robert B. Sturges     Title: President
      NEW GUARANTOR: A.g. trucano, son & grandsons, inc., a   South Dakota
corporation       By: /s/ Robert B. Sturges     Name: Robert B. Sturges    
Title: President     AGENT: Wells fargo gaming capital, llc, a   Delaware
limited liability company       By: /s/ Everardo Gomez     Name: Everardo Gomez
    Title: AVP

 

 

